Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 21, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court’s Sandoval ruling, which allowed the prosecution to inquire into a prior conviction for criminal sale of a controlled substance while precluding inquiry into its underlying facts, was a proper exercise of discretion that struck an appropriate balance between the probative value of defendant’s prior conviction and the risk of unfair prejudice to him (see, People v Walker, 83 NY2d 455; People v Pavao, 59 NY2d 282, 292).
A review of the reasonable doubt charge, as a whole, establishes that it contained no burden-shifting language and did not impose an affirmative obligation on the jury to articulate a basis for such doubt (see, People v Antommarchi, 80 NY2d 247, 251-252). Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.